Citation Nr: 0939951	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1971.  He received the Combat Infantryman's Badge, 
Army Commendation Medal, and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In that decision, the RO denied 
entitlement to an increased rating in excess of 50 percent 
for PTSD and denied entitlement to a TDIU.  

The Veteran testified before the undersigned at a June 2009 
videoconference hearing at the RO.  A transcript of the 
hearing has been associated with his claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by impairment in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood with Global Assessment of Functioning (GAF) scores 
ranging from 50 to 70 and indicative of mild to serious 
impairment.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

A Veteran is presumed to be seeking the maximum rating 
permitted by law, but may limit his appeal to a lesser 
benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).  

In this case, the Veteran's representative stated in an April 
2009 written statement that "the Secretary should assign an 
evaluation of 70 percent for the service connected [PTSD]."  
As the Board is granting the precise relief requested by the 
Veteran, i.e., an increased 70 percent rating, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).



Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan, 16 Vet. App. 
at 444.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  

In this case, a July 2007 VA mental health prescriber (MHP) 
note indicates that the Veteran reported experiencing 
nightmares, fluctuating energy, depression, anxiety, and 
feelings of helplessness.  He had difficulty with people, 
tended to isolate himself, was not employed, and had 
difficulty holding jobs.  Furthermore, the Veteran reported 
that he cried a lot, tended to be more emotional, and 
experienced occasional suicidal ideation, but had no intent 
or plan.  Examination revealed a depressed mood, blunted 
affect, psychomotor agitation, chronic intermittent suicidal 
ideation, and a somewhat anxious appearance.

A second July 2007 VA MHP note reveals that the Veteran 
reported having ideas of reference that greatly restricted 
him.  He also reported hearing comments from voices that 
would occur at night.

A December 2007 VA MHP note indicates that the Veteran 
experienced insomnia and reported feeling more "run down and 
depressed" as well as having poor concentration and anxiety.  
He was working full time, but he reported that it was 
extremely stressful and that he was working on "still 
getting to work."

A December 2007 VA mental health note indicates that the 
Veteran reported feeling somewhat depressed and having little 
motivation.  He continued to work each day, but had low 
energy.  Also, he appeared somewhat flat in affect.

An August 2008 VA examination report reveals that the Veteran 
experienced daily moderate symptoms associated with his PTSD 
and that he had no periods of remission.  He reported that he 
experienced a "tremendous amount" of nightmares, that his 
wife did not want to sleep with him anymore, and that he 
would get very self-destructive.  

The Veteran worked briefly (1 1/2 months) in 2002 doing dry 
wall and construction, however he was unable to get along 
with the other workers and was getting into fights.  He was 
subsequently in prison from 2004 until 2007 for driving while 
intoxicated followed by 6 months in a halfway house.  He was 
working full time for a temporary agency at the time of the 
August 2008 VA examination and had been doing maintenance for 
a general cable company for the previous 4 months.  However, 
the Veteran reported that he had difficulty getting along 
with others and had trouble with "complicated directions."  
He would get defensive and would want to fight when he did 
not understand directions.  He had recently gotten married to 
his second wife, but he reported feeling inadequate at times.  
The Veteran had a few old friends, but he did not see them 
very much and described himself as a loner.

The August 2008 VA examination report further indicates that 
the Veteran reported occasional passive suicidal thoughts and 
short term-memory difficulties (difficulty remembering series 
of instructions).  Such memory difficulties caused some mild 
occupational impairment.  He had occasional (but not 
frequent) panic symptoms as well as an irritable mood.  
Furthermore, the Veteran reported having difficulty falling 
asleep and staying asleep and having nightmares 3 to 4 times 
a week about Vietnam.  His energy level was fair in the 
morning, but would decrease throughout the day.  He had a 
restricted range of affect, feelings of detachment from 
others, anger and irritability, a hyperstartle response, 
hypervigilance, few social relationships, and few leisure 
pursuits.  Overall, the psychiatrist who conducted the August 
2008 VA examination noted that the Veteran had moderate 
occupational and social impairment due to PTSD and assigned a 
GAF score of 50, which is indicative of serious impairment.

An August 2008 letter from the Veteran's wife stated that 
they had been married for 5 months and that although they had 
a good relationship, it was not without issues.  She reported 
that the Veteran was obsessive-compulsive in most of his 
waking activities and would incessantly clean (both their 
individual apartment as well as the building and grounds) 
from the time he would wake up in the morning until he would 
go to sleep at night.  She also reported that the Veteran was 
very moody and would become easily frustrated/agitated to the 
point of rage.  Such behavior sometimes occurred on a daily 
basis.  She and her husband would try to work on projects 
around the house together, however it would almost always 
"get ugly" and would not be without some incident.  The 
Veteran would usually want to smash whatever they were 
working on or throw and destroy things.  Furthermore, he 
would talk of killing himself, described being sick of his 
life, and would ask his wife why she was with him.  Also, 
stress or pressure would "throw him into panic mode."

In a June 2009 written statement (VA Form 21-4138), the 
Veteran stated that he had trouble with authority figures and 
did not associate with his co-workers or other employees.  He 
would keep to himself and experience panic attacks and rage 
when things did not go smoothly, if he was asked about his 
work, or if he was under stress.  His inability to sleep at 
night affected his ability to work since he was constantly 
tired and he had extremely poor concentration.

A July 2009 letter from Dr. Potenza stated that the Veteran 
continued to have anxiety and some hypervigilance.  He was 
employed, but his anxiety and hypervigilance impaired his 
ability to work and made work difficult because he had to 
ignore a lot of triggers that tended to increase his 
hypervigilance.  Such symptoms also interfered with his 
concentration at work.

The Board has considered the GAF scores assigned throughout 
the appeal period. The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The evidence reflects that the Veteran has been 
assigned GAF scores ranging from 50 to 70, with the most 
recent score being 65, as reflected in a May 2009 VA mental 
health note.  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV).

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The above evidence reflects GAF scores which indicate mild to 
serious symptoms, however the evidence shows deficiencies in 
most of the areas needed for a 70 percent rating.  For 
example, the Veteran has had job difficulties due to his 
PTSD, is socially withdrawn, has difficulty interacting with 
his wife due to his irritability and unprovoked rage, suffers 
from anxiety and depression, is hypervigilant and short 
tempered, experiences panic attacks, nightmares, suicidal 
thoughts, and auditory hallucinations, has sleep impairment, 
experiences short term memory loss, has impaired 
concentration, and engages in obsessional cleaning.  

The Veteran's mental evaluations show that he has been found 
to have mild to serious impairment in occupational and social 
functioning in most of the areas of work, school, family 
relations, judgment, thinking, and mood, as evidenced by the 
GAFs and assessments of his level of disability.  
Accordingly, the Board finds that an increased rating of 70 
percent is warranted.

Hence, the full benefit sought on appeal is granted. 


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any non service connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

In light of the Board's grant of an increased rating of 70 
percent for PTSD, the Veteran meets the scheduler 
requirements for a TDIU.  Id.  However, in the case of a 
claim for a TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
Veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The August 2008 VA examination report provided some 
information in this regard, but did not yield an explicit 
opinion as to whether the service connected PTSD alone, would 
be sufficient to preclude gainful employment.

The Board also notes that there is conflicting evidence as to 
whether the Veteran is currently gainfully employed.  At 
times he has been reportedly employed by a temporary agency 
on a full time basis, while at other times it has been 
reported that he is unemployed.

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the August 
2008 VA examination should review the 
claims folder and provide an opinion as 
to whether the Veteran's service 
connected PTSD would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should provide a rationale for 
this opinion.  

If the examiner who conducted the August 
2008 examination is not available, 
another qualified medical professional 
should be asked to review the claims 
folder and provide the necessary opinion.

2.  If any benefit sought on appeal 
remains denied, issue
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


